Exhibit 21.1 Glimcher Realty Trust (“GRT”) has the following subsidiaries and interests: 1. Glimcher Properties Corporation, a Delaware corporation (100% shareholder); 2. Glimcher Properties, LP, a Delaware limited partnership (approximately 91% limited partnership interest); 3. Glimcher Johnson City, Inc., a Delaware corporation (100% shareholder); 4. Glimcher Dayton Mall, Inc., a Delaware corporation (100% shareholder); 5. Glimcher Colonial Park Mall, Inc., a Delaware corporation (100% shareholder): 6. Glimcher Tampa, Inc., a Delaware corporation (100% shareholder); 7. Glimcher Auburn, Inc., a Delaware corporation (100% shareholder); 8. Glimcher Weberstown, Inc., a Delaware corporation (100% shareholder); 9. Glimcher Montgomery, Inc., a Delaware corporation (100% shareholder); 10. Glimcher Mount Vernon, Inc., a Delaware corporation (100% shareholder); 11. Glimcher PTC, Inc., a Delaware corporation (100% shareholder); 12. Glimcher Eastland, Inc., a Delaware corporation (100% shareholder); 13. Glimcher Loyal Plaza, Inc., a Delaware corporation (100% shareholder); and 14. Glimcher Loyal Plaza Tenant, Inc., a Delaware corporation (100% shareholder). Glimcher Properties Corporation has the following subsidiaries: 1. Glimcher Grand Central, Inc., a Delaware corporation (100% shareholder); 2. Glimcher Morgantown Mall, Inc, a Delaware corporation (100% shareholder); and 3. San Mall Corporation, a Delaware corporation (100% shareholder). Glimcher Properties Limited Partnership has the following interests: 1. Grand Central, LP, a Delaware limited partnership (99% limited partnership interest); 2. Glimcher University Mall, LP, a Delaware limited partnership (99% limited partnership interest); 3. Morgantown Mall Associates, LP, an Ohio limited partnership (99% limited partnership interest); 4. Johnson City Venture, LLC, a Delaware limited liability company (99% member interest); 5. Dayton Mall Venture, LLC, a Delaware limited liability company (99% member interest); 6. Colonial Park Mall, LP, a Delaware limited partnership (99.5% limited partnership interest); 7. Catalina Partners, LP, a Delaware limited partnership (99% limited partnership interest owned by Colonial Park Mall, LP and Colonial Park Mall, LP, is the sole general partner owning the remaining 1%); 8. Glimcher Development Corporation, a Delaware corporation (100% shareholder); 9. Weberstown Mall, LLC, a Delaware limited liability company (99% member interest); 10. Glimcher Northtown Venture, LLC, a Delaware limited liability company (99% member interest); 11. Montgomery Mall Associates, LP, a Delaware limited partnership (99% limited partnership interest; 12. Glimcher SuperMall Venture, LLC, a Delaware limited liability company (99% member interest); 13. San Mall, LP, a Delaware limited partnership (99.5% limited partnership interest); 14. Polaris Center, LLC, a Delaware limited liability company (99% member interest); 15. JG Elizabeth, LLC, a Delaware limited liability company (100% member interest); 16. Charlotte Eastland Mall, LLC, a Delaware limited liability company (99% member interest); 17. Polaris Mall, LLC, a Delaware limited liability company (100% member interest); 18. PFP Columbus, LLC, a Delaware limited liability company (100% member interest owned by Polaris Mall LLC); 19. Great Plains MetroMall, LLC, a Colorado limited liability company (100% member interest); 20. Mount Vernon Venture, LLC, a Delaware limited liability company (99% member interest); 21. Loyal Plaza Venture, LP, a Delaware limited partnership (99% limited partnership interest); 22. Glimcher Loyal Plaza Tenant, LP, a Delaware limited partnership (99% limited partnership interest); 23. Jersey Gardens Center, LLC, a Delaware limited liability company (100% member interest); 24. GM Mezz, LLC, a Delaware limited liability company (100% member interest owned by Great Plains MetroMall, LLC); 25. RVM Glimcher, LLC, a Delaware limited liability company (100% member interest); 26. Southside Mall, LLC, a Delaware limited liability company (100% member interest); 27. Glimcher Ashland Venture, LLC, a Delaware limited liability company (100% member interest); 28. GM Olathe, LLC, a Delaware limited liability company (100% member interest owned by GM Mezz, LLC); 29. Fairfield Village, LLC, a Delaware limited liability company (100% member interest); 30. Glimcher JG Urban Renewal, Inc., a New Jersey corporation (100% shareholder); 31. N.J. Metromall Urban Renewal, Inc., a New Jersey corporation (100% shareholder); 32. LC Portland, LLC, a Delaware limited liability company (100% member interest); 33. GB Northtown, LLC, a Delaware limited liability company (100% member interest); 34. Glimcher WestShore, LLC, a Delaware limited liability company (100% member interest); 35. MFC Beavercreek, LLC, a Delaware limited liability company (100% member interest); 36. EM Columbus, LLC, a Delaware limited liability company (100% member interest); 37. Mainstreet Maintenance, LLC, an Ohio limited liability company (100% member interest); 38. Ohio Retail Security, LLC, an Ohio limited liability company (100% member interest); 39. Wilora Lake Properties, LLC, a Delaware limited liability company (100% member interest); 40. Glimcher Polaris, LLC, a Delaware limited liability company (100% member interest); 41. OG Retail Holding Co., LLC, a Delaware limited liability company (52% member interest-unconsolidated joint venture subsidiary); 42. Puente Hills Mall REIT, LLC, a Delaware limited liability company (100% Class A membership interests held by OG Retail Holding Co., LLC); 43. Puente Hills Mall, LLC, a Delaware limited liability company (100% member interest held by Puente Hills Mall REIT, LLC); 44. Tulsa Promenade, LLC, a Delaware limited liability company (100% member interest held by Tulsa Promenade REIT, LLC); 45. Tulsa Promenade REIT, LLC, a Delaware liability company (100% Class A membership interests held by OG Retail Holding Co., LLC); 46. GPLP Surprise Venture, LLC, a Delaware liability company (100% member interest) 47. Surprise Peripheral Venture, LLC, an Arizona limited liability company (50% member interest held by GPLP Surprise Venture, LLC); 48. WTM Glimcher, LLC, a Delaware liability company (100% member interest held by Weberstown Mall, LLC); 49. Glimcher Surprise, LLC, a Delaware liability company (100% membership interest); 50. Polaris Lifestyle Center, LLC, a Delaware liability company (100% member interest); 51. Glimcher Kierland Crossing, LLC, a Delaware liability company (100% member interest); 52. Kierland Crossing, LLC, a Delaware liability company (50% member interest held by Glimcher Kierland Crossing, LLC); 53. EM Columbus II, LLC, a Delaware limited liability company (100% member interest); and 54. RV Boulevard Holdings, LLC, a Delaware limited liability company (100% member interest).; 55. EM Columbus III, LLC, a Delaware limited liability company (100% member interest); 56. Glimcher Merritt Square, LLC, a Delaware limited liability company (100% member); 57. Glimcher MS, LLC, a Delaware limited liability company (100% member); 58. Glimcher Vero, LLC, a Delaware limited liability company (100% member); 59. Vero Beach Fountains, LLC, a Delaware limited liability company (50% member interest held by Glimcher Vero, LLC); and 60. Glimcher Kierland Crossing II, LLC, a Delaware limited liability company (100% member). Glimcher Development Corporation has the following subsidiaries and interests: 1. Ohio Entertainment Corporation, a Delaware corporation (100% shareholder); 2. Trans State Development, Inc., a Delaware corporation (100% shareholder); 3. Trans State Development, LLC, a Delaware limited liability company (99% member interest); 4. Mason Park Center, Inc., a Delaware corporation (100% shareholder); 5. Mason Park Center, LLC, a Delaware limited liability company (99% member interest): 6. GDC Retail, Inc., a Delaware corporation (100% shareholder); 7. GDC Retail, LLC, a Delaware limited liability company (99% member interest); 8. SR 741, Inc., a Delaware corporation (100% shareholder); 9. SR 741, LLC, a Delaware limited liability company (99% member interest); 10. California Retail Security, Inc., an Ohio corporation (100% shareholder); and 11. Blue Forum Jet, LLC, a Delaware limited liability company (100% member interest).
